Citation Nr: 0945172	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  02-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure, 
mustard gas exposure, and radiation.    

2.  Entitlement to service connection for actinic and 
seborrheic keratosis, claimed as secondary to herbicide 
exposure, mustard gas exposure, and radiation.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to May 
1978.  He was stationed in Vietnam from March 1966 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded the claims for service 
connection for peripheral neuropathy and actinic and 
seborrheic keratosis, both claimed as secondary to herbicide 
exposure, mustard gas exposure, and radiation exposure, in 
November 2003 for procedural and evidentiary development.  
All actions associated with the November 2003 remand have 
been completed.  By a January 2008 decision, the Board denied 
the aforementioned service connection claims.  The Board also 
remanded the claim of entitlement to an initial compensable 
rating for service-connected basil cell carcinoma and 
directed the RO to issue a statement of the case after 
affording the Veteran a VA examination to ascertain the 
severity of his service-connected basil cell carcinoma.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran appealed the January 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of VA, and the Veteran, by and 
through his attorney-representative, filed a Joint Motion for 
Remand (Joint Motion), dated in October 2008.  The parties 
requested that the Court partially vacate and remand for 
readjudication the January 2008 decision of the Board to the 
extent that it denied service connection for peripheral 
neuropathy and actinic and seborrheic keratosis, both claimed 
as secondary to herbicide exposure, mustard gas exposure, and 
radiation exposure.  In an Order, dated in November 2008, the 
Court granted the Joint Motion, and that part of the Board's 
January 2008 decision that denied service connection for 
peripheral neuropathy and actinic and seborrheic keratosis, 
both claimed as secondary to herbicide exposure, mustard gas 
exposure, and radiation exposure, was vacated.  The Court 
remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 
2002), for compliance with the instructions contained in the 
Joint Motion.  Copies of the Court's Order and the Joint 
Motion have been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal is on remand from the Court, which vacated that 
part of the Board's January 2008 decision that denied service 
connection for peripheral neuropathy and actinic and 
seborrheic keratosis, both claimed as secondary to herbicide 
exposure, mustard gas exposure, and radiation exposure.  In 
the Joint Motion, incorporated by the Court in its November 
2008 Order, the Veteran's attorney-representative and the 
Secretary of VA agreed that further development was needed 
regarding the Veteran's claims.  Specifically, the parties 
agreed that remand was warranted so that: (1) the VA could 
ensure that it satisfied the duty to assist under 38 U.S.C. 
§ 5103A by providing the Veteran with a medical examination 
or medical nexus opinion regarding a possible relationship 
between his current peripheral neuropathy and his in-service 
exposure to Agent Orange during service in Vietnam; (2) the 
Board could assess the credibility and probative value of the 
Veteran's June 1998 statement about the onset of symptoms of 
peripheral neuropathy soon after returning from Vietnam, 
pursuant to 38 U.S.C. § 7104(d)(1) (see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (a veteran is 
competent to provide lay evidence regarding those matters 
which are within his personal knowledge and experience, such 
as symptomatology)); and (3) the Board could provide an 
adequate statement of reasons and bases by addressing medical 
evidence of a skin condition documented in the Veteran's 
service treatment records, pursuant to 38 U.S.C. 
§ 7104(d)(1).     

In the Joint Motion, with respect to the Veteran's claim for 
service connection for peripheral neuropathy, the parties 
noted that the evidence of record showed that the Veteran had 
a current diagnosis of peripheral neuropathy.  The parties 
also reported that the Veteran had presumed in-service 
exposure to Agent Orange during service in Vietnam.  In 
addition, by a June 1998 letter from the Veteran, he stated 
that he had experienced symptoms that he attributes to 
peripheral neuropathy, including blackout, dizziness, loss of 
balance, and twitching hands and arms, soon after returning 
from Vietnam.  The parties agreed that the Veteran's 
statement satisfied the "low threshold" set forth in 
38 U.S.C. § 5103A(d)(2)(B).  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006) (finding that section 5103A(d)(2)(b) 
requires only that the evidence indicates that there may be a 
nexus between in-service injury and current disease, which is 
a "low threshold"); see Duenas v. Principi, 18 Vet. App. 
512, 517-18 (2004) (stating that in order to trigger the 
Secretary's duty to provide a medical examination under 
section 5103A(d)(2)(B), the evidence of record need only 
indicate that symptoms of a disability, as opposed to a 
disability itself, may be associated with his active 
service).  Thus, because the record contained evidence of a 
current disability, in-service injury, and indication that 
the disability may be associated with the claimant's service, 
but the evidence was insufficient for the Secretary to make a 
decision on the claim, the parties agreed that section 
5103A(d)(2) required remand for a thorough and adequate 
medical examination or opinion.  See McLendon, 20 Vet. App. 
at 81; Locklear v. Nicholson, 20 Vet. App. 410, 416 (2006).          

In accordance with the Court Order, the Veteran is to be 
scheduled for a neurological examination to determine the 
etiology of his current peripheral neuropathy, to include 
whether there is a relationship between his peripheral 
neuropathy and his in-service exposure to Agent Orange.  

With respect to the Veteran's claim for service connection 
for actinic and seborrheic keratosis, the Board notes that 
according to the Veteran's service treatment records, in June 
1968, the Veteran had a cyst removed from his chin.  The 
pathological report reflects that a specimen measuring 3 
millimeters (mm) was removed from the Veteran's chin.  The 
specimen was reported to show "a cystic space filled with 
keratin" and lined by stratified squamous epithelium.  The 
diagnosis was lesion from chin, epidermal inclusion cyst.  In 
October 1972, the Veteran was treated for a benign appearing 
nevus about 2 mm on his right lower eyelid.  The pathological 
report reflects that a specimen measuring less than 1 mm in 
diameter was removed from the Veteran's right lower eyelid.  
The specimen was reported to show a polypoid skin mass with a 
papillary surface, covered by acanthotic stratified squamous 
epithelium showing "slight hyperkeratosis."  The central 
core was loose collagen tissue with several small vessels 
identified.  There was no evidence of nevus cells.  The 
diagnosis was fibroepithelial papilloma of the right lower 
eyelid (skin tag).     

In this case, VA treatment records from July 1979 to January 
1998 show repeated treatment for actinic and seborrheic 
keratosis.  A June 1997 report indicates that these 
conditions were related to sun exposure.  However, given that 
in the October 2008 Joint Motion, the parties stated that the 
Board needed to address the medical evidence of a skin 
condition documented in the Veteran's service treatment 
records, specifically, the June 1968 report in which it was 
noted that the Veteran had a "small cystic space filled with 
keratin" on his chin and the October 1972 examination report 
which revealed "slight hyperkeratosis," the Board finds 
that a VA examination, as specified in greater detail below, 
should be obtained in order to determine the etiology of any 
diagnosed actinic and seborrheic keratosis.  

As noted in the introduction above, in January 2008, the 
Board remanded the claim of entitlement to an initial 
compensable rating for service-connected basil cell carcinoma 
and directed the RO to issue a statement of the case after 
affording the Veteran a VA examination to ascertain the 
severity of his service-connected basil cell carcinoma.  See 
Manlincon, 12 Vet. App. at 238, 240-41.  In August 2009, the 
Veteran underwent a VA skin examination.  However, there is 
no evidence of record showing that the RO subsequently sent a 
statement of the case.  Therefore, the issue of entitlement 
to an initial compensable rating for service-connected basil 
cell carcinoma is once again remanded to the RO so that they 
may issue a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
an initial compensable rating for service-
connected basil cell carcinoma, the AMC/RO 
must send a statement of the case to the 
Veteran and his attorney and provide them 
with an opportunity to prefect the appeal 
of this claim.  

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examinations:

(A.)  A neurological examination for the 
purpose of determining the etiology of his 
peripheral neuropathy.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  
Specifically, the examiner should review 
the March 1997 Agent Orange examination in 
which the Veteran was diagnosed with 
peripheral neuropathy, and the June 1998 
letter from the Veteran in which he stated 
that after his return from Vietnam, he 
experienced blackouts, dizziness, loss of 
balance, and twitching of his hands and 
arms, and was ultimately diagnosed with 
peripheral neuropathy. 

Following the neurological examination and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

(a) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's currently diagnosed 
peripheral neuropathy is causally linked 
to his exposure to herbicides in Vietnam, 
to include Agent Orange?  (The Veteran's 
exposure to herbicides is presumed by 
law.)  

(b) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the symptoms experienced by the 
Veteran after his return from Vietnam 
(blackouts, dizziness, loss of balance, 
and twitching of his hands and arms) were 
related to his subsequently diagnosed 
peripheral neuropathy?    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

(B.)  A dermatological examination for the 
purpose of determining the etiology of the 
Veteran's actinic and seborrheic 
keratosis.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner is requested to review the 
Veteran's service treatment records which 
show that in June 1968, he had an 
epidermal inclusion cyst removed from his 
chin which was filled with "keratin" and 
lined by stratified squamous epithelium, 
and in October 1972, he had a 
fibroepithelial papilloma (skin tag) 
removed from his right lower eyelid which 
was described as a polypoid skin mass with 
a papillary surface, covered by acanthotic 
stratified squamous epithelium showing 
"slight hyperkeratosis."  The examiner 
is also requested to specifically review 
the VA treatment records from July 1979 to 
January 1998, which show repeated 
treatment for actinic and seborrheic 
keratosis, and include a June 1997 report 
which indicates that these conditions were 
related to sun exposure.    

Following the examination and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's currently diagnosed 
actinic and seborrheic keratosis began 
during service or are causally linked to 
any incident of or finding recorded 
during his period of active duty, to 
include his in-service treatment for an 
epidermal inclusion cyst, which was 
filled with "keratin" and/or his 
fibroepithelial papilloma (skin tag) of 
the right lower eyelid which was 
described as a polypoid skin mass, 
covered by acanthotic stratified squamous 
epithelium showing "slight 
hyperkeratosis"?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  The RO must then review and re- 
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the Veteran's satisfaction, the RO must 
provide the Veteran and his attorney-
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


